                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 UNITED STATES OF AMERICA,                          §
                                                    §
      Plaintiff,                                    §
                                                    §
 v.                                                 §     CRIMINAL NO. 3:15-CR-0494-B-2
                                                    §
 JOHN CHRISTOPHER WARE,                             §
                                                    §
      Defendant.                                    §

                           MEMORANDUM OPINION AND ORDER

        Before the Court is Defendant John Christopher Ware’s Motion for Compassionate Release

(Doc. 203) and Motion to Expand the Record (Doc. 205). Ware’s Motion to Expand the Record is

GRANTED, and the Court will consider Ware’s supporting documents in determining his

compassionate-release motion. However, for the reasons set forth below, the Court DENIES Ware’s

compassionate-release motion WITHOUT PREJUDICE.

                                                   I.

                                          BACKGROUND

        After Ware pleaded guilty to conspiracy to distribute a controlled substance, the Court

sentenced him to 135 months of imprisonment and three years of supervised release. Doc. 183, J.,

1–3. Ware, who is now forty-nine years old, is serving his sentence at Oakdale II Federal Correctional

Institution (FCI). He is scheduled to be released in September 2028.1 As of April 28, 2021, Oakdale




        1
           The Court derives this information from the Bureau of Prisons (BOP)’s Inmate Locator, available
at https://www.bop.gov/inmateloc/ (last accessed April 28, 2021).

                                                   -1-
II FCI reports eighteen active and 277 recovered cases of COVID-19 among its inmates.2 On April

15, 2021, Ware filed the pending motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A). Doc. 203, Def.’s Mot., 1. The Court reviews Ware’s motion below.

                                                II.

                                     LEGAL STANDARD

       A district court lacks inherent authority to modify a defendant’s sentence after it has been

imposed. See 18 U.S.C. § 3582(c). But under § 3582(c)(1)(A), as amended by the First Step Act of

2018, “[a] court, on a motion by the BOP or by the defendant after exhausting all BOP remedies,

may reduce or modify a term of imprisonment, probation, or supervised release after considering the

factors of 18 U.S.C. § 3553(a), if ‘extraordinary and compelling reasons warrant such a reduction.’”

United States v. Chambliss, 948 F.3d 691, 692–93 (5th Cir. 2020) (footnote omitted) (quoting

§ 3582(c)(1)(A)(i)).

                                                III.

                                           ANALYSIS

A.     Ware Has Not Demonstrated Proof of Exhaustion.

       Ware’s request for compassionate release is denied because he has not proved that he satisfied

the exhaustion requirement. Section 3582(c)(1)(A) allows a defendant to bring a motion for

compassionate release “after the defendant has fully exhausted all administrative rights to appeal a

failure of the [BOP] to bring a motion on the defendant’s behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is earlier . . . .”


       2
          The Court accessed these statistics from the BOP’s COVID-19 webpage, available at
https://www.bop.gov/coronavirus/ (last accessed April 28, 2021).

                                                -2-
§ 3582(c)(1)(A).3

        Ware argues that he has satisfied the exhaustion requirement by “submitt[ing]” requests to

the warden for release. Doc. 204, Def.’s Br., 19–21. However, submission of a request is insufficient

for exhaustion. Rather, exhaustion requires proof that the warden received the defendant’s request.

§ 3582(c)(1)(A); see also, e.g., United States v. Carrera, 2020 WL 6545982, at *2 (N.D. Tex. Nov.

5, 2020) (denying compassionate release where defendant “attache[d] to his motion a letter . . . in

which he purportedly ask[ed] the warden of his facility for a sentence reduction,” but did not “attach

any proof that the warden actually received his request”).

        Ware’s supporting documentation does not establish exhaustion, either. Ware submits copies

of three “Inmate Request to Staff” forms seeking compassionate release. Doc 205, Def.’s Mot., 13–15.

The first, dated September 22, 2020, bares the signature of a staff member of unknown credentials,

and informs Ware that he must “submit a copout to the warden.” Id. at 15. This request does not

prove that the warden received Ware’s request. To the contrary, it suggests the opposite. The

second, dated November 2020, and the third, dated December 2020, bear no staff signatures at all,

let alone the signature of the warden reflecting receipt. Id. at 13–14. Thus, Ware has provided no

evidence demonstrating the warden of his facility has received any request for compassionate release

Ware has made. Without such evidence, Ware has not proved that he complied with the exhaustion

requirement, and the Court thus DENIES his motion for compassionate release WITHOUT



        3
           The Court clarified its interpretation of the thirty-day prong of the exhaustion requirement in
United States v. Ezukanma, 2020 WL 4569067, at *2–5 (N.D. Tex. Aug. 7, 2020). In sum, based on the plain
text of § 3582(c)(1)(A), the Court concluded that to comply with the statute’s exhaustion requirement, a
defendant may show that thirty days have passed since the warden’s receipt of his compassionate-release
request—irrespective of a denial. See id. at *5.

                                                   -3-
PREJUDICE. See, e.g., United States v. Broadus, 2020 WL 4784686, at *2 (N.D. Tex. Aug. 18, 2020)

(denying compassionate release where the defendant failed to “show proof of her exhaustion of

administrative remedies”).

B.      Ware Has Not Demonstrated Extraordinary and Compelling Reasons for Release.

        Regardless of whether Ware exhausted his administrative remedies, he has not shown

“extraordinary and compelling reasons” warranting compassionate release. See § 3582(c)(1)(A).

Section 3582 (c)(1)(A)(i) does not define the “extraordinary and compelling reasons” that may merit

compassionate release. See generally id. Rather, Congress “delegated that authority to the Sentencing

Commission” and directed it to “promulgate general policy statements regarding the sentencing

modification provisions in section 3582(c)(1)(A) that describe what should be considered

extraordinary and compelling reasons for sentence reduction, including the criteria to be applied and

a list of specific examples.” United States v. Shkambi, —F.3d—, 2021 WL 1291609, at *2 (5th Cir.

Apr. 7, 2021) (citations, quotation marks, and alterations omitted).

        Prior to the passage of the First Step Act, the Sentencing Commission issued a policy

statement—U.S.S.G. § 1B1.13—that “sets forth three circumstances that are considered

‘extraordinary and compelling reasons.’” United States v. Muniz, 2020 WL 1540325, at *1 (S.D. Tex.

Mar. 30, 2020) (citing § 1B1.13(1)(A) & cmt. n.1). These include the defendant’s medical

condition, age, and family situation. See § 1B1.13(1)(A) & cmt. n.1.4 However, the Fifth Circuit

recently held that § 1B1.13 only applies to motions filed by “the Director of the [BOP]” and thus



        4
         The policy statement also provides a catch-all provision for the existence of “an extraordinary and
compelling reason other than, or in combination with,” the three circumstances set forth above, “[a]s
determined by the Director of the [BOP.]” § 1B1.13(1)(A) cmt. n.1.

                                                    -4-
does not “bind[] a district court addressing a prisoner’s own motion under § 3582.” Shkambi, 2021

WL 1291609, at *4 (citing § 1B1.13).

       While not binding, § 1B1.13 and its commentary nonetheless inform the Court’s analysis of

a prisoner’s motion as to what constitutes extraordinary and compelling reasons for compassionate

release. See United States v. Thompson, 984 F.3d 431, 433 (5th Cir. 2021) (“Although not dispositive,

the commentary to . . . § 1B1.13 informs [the court’s] analysis as to what reasons may be sufficiently

‘extraordinary and compelling’ to merit compassionate release.”); United States v. Rivas, 833 F. App’x

556, 558 (5th Cir. 2020) (per curium) (noting that U.S.S.G. § 1B1.13 is “not dispositive” but

“guid[ing]”); United States v. Contreras, 2021 WL 1536504, at *4 (E.D. Tex. Apr. 19, 2021) (finding

§ 1B1.13 informative in a district court’s consideration of an inmate’s motion in light of Shkambi’s

holding). Considering Ware’s motion in light of § 1B1.13 and applying its discretion, the Court

concludes that Ware has not provided “extraordinary and compelling reasons” for release. See

§ 3582(c)(1)(A).

       As a preliminary matter, the Court notes that to the extent Ware raises concerns about the

conditions at Oakdale II FCI, those concerns do not give rise to extraordinary and compelling

circumstances. The Court recognizes the unprecedented nature of COVID-19 and the outbreak of

the virus at various federal prisons. But Oakdale II FCI’s statistics—277 recovered cases and eighteen

active cases of COVID-19—suggest the decline of an outbreak, if anything. Further, generalized

concerns about the spread of COVID-19 at Ware’s facility do not give rise to extraordinary and

compelling reasons for release. Rather, “the Court must consider every prisoner individually and

should be cautious about making blanket pronouncements” about, for example, the propriety of

incarceration for all inmates at a given facility. See United States v. Delgado, 2020 WL 2542624, at

                                                 -5-
*3 (N.D. Tex. May 19, 2020).

        Regarding Ware’s individual circumstances, Ware states that he is “nearly 50 years old,”

obese, and diabetic, and that he has had three strokes, has cerebrovascular disease, renal disease, and

hypertension. Doc. 204, Def.’s Br., 22. Ware submits a medication list that enumerates the many

medications he takes, as well as a single page of what the Court presumes is Ware’s prison medical

records that lists Ware’s “[h]ealth [p]roblems[.]” Doc. 206, Def.’s Ex., 1. Ware’s provided medical

records substantiate his alleged health conditions, except his alleged strokes. See id. Nonetheless, the

Court does not find Ware’s alleged conditions rise to the level of extraordinary and compelling.

Indeed, Ware has not alleged that Oakdale II FCI is ill-quipped to meet Ware’s medical needs. Nor

has Ware alleged that he is unable to provide self-care in Oakdale II FCI. U.S.S.G. § 1B1.13 cmt.

n.1. Overall, there is nothing before the Court that indicates his personal circumstances rise to the

level of extraordinary and compelling. In the Court’s discretion, the Court DENIES Ware’s motion

WITHOUT PREJUDICE.

                                                  IV.

                                          CONCLUSION

        Ware’s request for compassionate release under § 3582(c)(1)(A) fails because he has not

proved exhaustion of his administrative remedies or demonstrated extraordinary and compelling

reasons for compassionate release. For these reasons, the Court DENIES Ware’s motion (Doc. 203)

WITHOUT PREJUDICE.

        By denying Ware’s motion without prejudice, the Court permits Ware to file a subsequent

motion for compassionate release in the event he can both: (1) provide evidence supporting a finding

of extraordinary and compelling reasons for release, and (2) satisfy the exhaustion requirement with

                                                  -6-
respect to those circumstances.

       Finally, the Court notes that before granting compassionate release under § 3582(c)(1)(A),

it must consider the sentencing factors of § 3553. § 3582(c)(1)(A). Because Ware fails to prove

exhaustion of his administrative remedies and extraordinary and compelling reasons for release, the

Court need not conduct a § 3553 analysis today.



       SO ORDERED.

       SIGNED: April 28, 2021.




                                                      __________________________________
                                                      JANE J. BOYLE
                                                      UNITED STATES DISTRICT JUDGE




                                                -7-
